DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig 3A; [0063]) = (element 100; Figure No. 3A; Paragraph No. [0063]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

1.	Claims 1-5 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawakami et al. (US 20180076394 A1; hereinafter Kawakami).
Regarding claim 1, Kawakami teaches a light-emitting device (see the entire document, specifically Fig. 1A+; [0011+], and as cited below), comprising: 
an anode (101; Fig. 1B; [0158]);
a cathode (102); and 
5an EL layer (103; [0157]) between the anode (101) and the cathode (102), 
wherein the EL layer (103; [0157]) includes a hole-injection layer (111), a light-emitting layer (113), and an electron-transport layer (114),
wherein the hole-injection layer (111) is positioned between the anode (101) and the light-emitting layer (113), 
114) is positioned between the light-emitting layer (113) and the cathode (102), 
wherein the hole-injection layer (111; Fig. 1B, 1C; [0200]) contains a first substance and a second substance, 
wherein the first substance is an organic compound which has a hole-transport property (see [0200, 0200-0208]) and (see below for “a HOMO level higher than or equal to -5.7 eV and lower than or equal to I5-5.4 eV”), 
wherein the second substance (see [0200]) exhibits an electron-accepting property with respect to the first substance, and 
wherein the electron-transport layer (114; Fig. 1B; [0212-0213]) contains a material (see below for “whose resistance decreases with current flowing therethrough”).
In regards to the limitation “(wherein the first substance is an organic compound which has a hole-transport property and) a HOMO level higher than or equal to -5.7 eV and lower than or equal to I5-5.4 eV”, as per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Kawakami teaches the claimed structure, as detailed above. Thus, Kawakami teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
whose resistance decreases with current flowing therethrough”, as per MPEP 2112.01.I guideline, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  In this case, Kawakami teaches the claimed structure, as detailed above. Thus, Kawakami teaches all of the structural elements of the claimed product, and when the structure recited in a reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
Regarding claim 2, Kawakami teaches all of the features of claim 1. 
Kawakami further teaches wherein the material whose resistance decreases with current flowing therethrough contains an organometallic complex of an alkali metal or an alkaline earth metal (see [0212-0213]).
Regarding claim 3, Kawakami teaches all of the features of claim 1. 
Kawakami further teaches wherein the material whose resistance decreases with current flowing therethrough contains an organic compound having an electron-transport property and an organometallic complex of an alkali metal or an alkaline earth metal (see [0212-0213]).  
Regarding claim 4, Kawakami teaches all of the features of claim 2. 
Kawakami further teaches wherein the organometallic complex of an alkali metal or an alkaline earth metal forms a cluster (see [0212-0213] in view of [0219-0222]).  
Regarding claim 5, Kawakami teaches all of the features of claim 2. 
Kawakami further teaches wherein the organometallic complex of an alkali metal or an alkaline earth metal is a metal complex including a ligand containing nitrogen and oxygen and an alkali metal or an alkaline earth metal (see [0212-0213]).
Regarding claim 10, Kawakami teaches all of the features of claim 1. 
Kawakami further teaches wherein the second substance (see [0200]) is an organic compound.  
Regarding claim 11, Kawakami teaches all of the features of claim 1. 
Kawakami further teaches wherein the light-emitting layer (113; [0175, 0179-0185, 0192]) contains a host material and a light-emitting substance, and wherein the light-emitting substance emits blue fluorescence ([0175]).  
Regarding claim 12, Kawakami teaches an electronic device comprising: the light-emitting device according to claim 1 (as detailed in the rejection of claim 1, above); and a sensor, an operation button, a speaker, or a microphone (see [0038, 0390-0391]). 
Regarding claim 13, Kawakami teaches a light-emitting apparatus comprising: the light-emitting device according to claim 1 (as detailed in the rejection of claim 1, above); and a transistor or a substrate (see [0038, 0241, 0246]). 
Regarding claim 14, Kawakami teaches a light device comprising: the light-emitting device according to claim 1 (as detailed in the rejection of claim 1, above); and a housing (see [0038, 0386, 0390]). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

2.	Claims 8-9 are rejected under 35 U.S.C.103 as being unpatentable over Kawakami et al. (US 20180076394 A1; hereinafter Kawakami), in view of the following statement. 
Regarding claim 8, Kawakami teaches all of the features of claim 2. 
Kawakami further teaches wherein the electron-transport layer (114; [0157, 0176]) includes a first layer (114-b; [0508]) and a second layer (114-a; [0508]),
20wherein the first layer (114-b) is positioned between the light-emitting layer (113) and the second layer (114-a),
wherein the second layer (114-a) is positioned between the first layer (114-b) and the cathode (102), and 
wherein a concentration of the organometallic complex of an alkali metal or an 25alkaline earth metal (see [0212-0213]) in the first layer is different from that in the second layer (in view of [0176], where the electron-transport properties of the electron-transport layer 114-b and the electron-transport layer 114-a can be adjusted).  
Regarding claim 9, Kawakami teaches all of the features of claim 8. 
Kawakami further teaches wherein the concentration of the organometallic complex of an alkali metal or an alkaline earth metal in the first layer is higher than that where the electron-transport properties of the electron-transport layer 114-b and the electron-transport layer 114-a can be adjusted).  
3.	Claims 6-7 are rejected under 35 U.S.C.103 as being unpatentable over Kawakami et al. (US 20180076394 A1; hereinafter Kawakami), in view of Uno (US 20200106022 A1; hereinafter Uno).
Regarding claim 6, Kawakami teaches all of the features of claim 2. 
Kawakami further teaches wherein the organometallic complex of an alkali metal or an alkaline earth metal is a metal complex (see [0212-0213]) (see below for “including a monovalent metal ion and a ligand having an 8-hydroxyquinolinato structure”).
As noted above, Kawakami does not expressly disclose “(wherein the organometallic complex of an alkali metal or an alkaline earth metal is a metal complex) including a monovalent metal ion and a ligand having an 8-hydroxyquinolinato structure”.
However, in the analogous art, Uno teaches an organic electroluminescence device  ([Abstract]), wherein (Fig. 1+; [0006+]) when the electron transport region ETR includes an electron transport layer ETL, the electron transport region ETR may include, for example, tris(8-hydroxyquinolinato)aluminum (Alq3), 1,3,5-tri[(3-pyridyl)-phen-3-yl]benzene, 2,4,6-tris(3′-(pyridin-3-yl)biphenyl-3-yl)-1,3,5-triazine, 2-(4-(N-phenylbenzoimidazolyl-1-ylphenyl)-9,10-dinaphthylanthracene, 1,3,5-tri(1-phenyl-1H-benzo[d]imidazol-2-yl)benzene (TPBi), 2,9-dimethyl-4,7-diphenyl-1,10-phenanthroline (BCP), 4,7-diphenyl-1,10-phenanthroline (Bphen), 3-(4-biphenylyl)-4-phenyl-5-tert-
 It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kawakami’s material with Uno’s material, and thereby, modified Kawakami’s (by Uno) device will have wherein the organometallic complex of an alkali metal or an alkaline earth metal is a metal complex (Kawakami see [0212-0213]) including a monovalent metal ion and a ligand having an 8-hydroxyquinolinato structure (Kawakami see [0212-0213] in view of Uno [0148, 0150]).			
The ordinary artisan would have been motivated to modify Kawakami in the manner set forth above, at least, because this inclusion provides an electron transport region comprising LiF, 8-hydroxyquinolinato-lithium (LiQ), Li.sub.2O, BaO, NaCl, CsF, a lanthanide metal (such as Yb), and/or a metal halide (such as RbCl, Rbl, and/or Kl) (Uno [0148, 0150]), where the layer helps increase the functionality of the device layer .
Regarding claim 7, Kawakami teaches all of the features of claim 2. 
Kawakami further teaches wherein the organometallic complex of an alkali metal or an alkaline earth metal (see [0212-0213]) (see below for “is a lithium complex including a ligand having an 8-hydroxyquinolinato structure”).  
As noted above, Kawakami does not expressly disclose “(wherein the organometallic complex of an alkali metal or an alkaline earth metal) is a lithium complex including a ligand having an 8-hydroxyquinolinato structure”.
However, in the analogous art, Uno teaches an organic electroluminescence device  ([Abstract]), wherein (Fig. 1+; [0006+]) when the electron transport region ETR includes an electron transport layer ETL, the electron transport region ETR may include, for example, tris(8-hydroxyquinolinato)aluminum (Alq3), 1,3,5-tri[(3-pyridyl)-phen-3-yl]benzene, 2,4,6-tris(3′-(pyridin-3-yl)biphenyl-3-yl)-1,3,5-triazine, 2-(4-(N-phenylbenzoimidazolyl-1-ylphenyl)-9,10-dinaphthylanthracene, 1,3,5-tri(1-phenyl-1H-benzo[d]imidazol-2-yl)benzene (TPBi), 2,9-dimethyl-4,7-diphenyl-1,10-phenanthroline (BCP), 4,7-diphenyl-1,10-phenanthroline (Bphen), 3-(4-biphenylyl)-4-phenyl-5-tert-butylphenyl-1,2,4-triazole (TAZ), 4-(naphthalen-1-yl)-3,5-diphenyl-4H-1,2,4-triazole (NTAZ), 2-(4-biphenylyl)-5-(4-tert-butylphenyl)-1,3,4-oxadiazole (tBu-PBD), bis(2-methyl-8-quinolinato-N1,O8)-(1,1′-biphenyl-4-olato)aluminum (BAlq), beryllium bis(benzoquinolin-10-olate (Bebq2), 9,10-di(naphthalene-2-yl)anthracene (ADN), or a mixture thereof, without limitation, and when the electron transport region ETR includes the electron injection layer EIL, the electron transport region ETR may include, for example, LiF, 8-hydroxyquinolinato-lithium (LiQ), Li.sub.2O, BaO, NaCl, CsF, a lanthanide metal (such as Yb), and/or a metal halide (such as RbCl, Rbl, and/or Kl). However, embodiments of the present disclosure are not limited thereto ([0148, 0150]).
Kawakami’s material with Uno’s material, and thereby, modified Kawakami’s (by Uno) device will have wherein the organometallic complex of an alkali metal or an alkaline earth metal (Kawakami see [0212-0213]) is a lithium complex including a ligand having an 8-hydroxyquinolinato structure (Kawakami see [0212-0213] in view of Uno [0148, 0150]).			
The ordinary artisan would have been motivated to modify Kawakami in the manner set forth above, at least, because this inclusion provides an electron transport region comprising LiF, 8-hydroxyquinolinato-lithium (LiQ), Li.sub.2O, BaO, NaCl, CsF, a lanthanide metal (such as Yb), and/or a metal halide (such as RbCl, Rbl, and/or Kl) (Uno [0148, 0150]), where the layer helps increase the functionality of the device layer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar Mojaddedi whose telephone number is 313-446-6582. The examiner can normally be reached on Monday – Friday, 8:00 a.m. to 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado, can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F MOJADDEDI/Examiner, Art Unit 2898